Name: 78/129/EEC: Commission Decision of 3 January 1978 allowing admission free of Common Customs Tariff duties the scientific apparatus described as 'Varian Spectro System 100 MS'
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-02-14

 Avis juridique important|31978D012978/129/EEC: Commission Decision of 3 January 1978 allowing admission free of Common Customs Tariff duties the scientific apparatus described as 'Varian Spectro System 100 MS' Official Journal L 043 , 14/02/1978 P. 0009 - 0010 Greek special edition: Chapter 02 Volume 6 P. 0135 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 . COMMISSION DECISION OF 3 JANUARY 1978 ALLOWING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS ' VARIAN SPECTRO SYSTEM 100 MS ' ( 78/129/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ), AND IN PARTICULAR ARTICLES 4 AND 5 THEREOF , WHEREAS , BY LETTER DATED 1 SEPTEMBER 1977 THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN ARTICLES 4 AND 5 OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER OR NOT THE APPARATUS DESCRIBED AS ' VARIAN SPECTRO SYSTEM 100 MS ' SHOULD BE CONSIDERED TO BE SCIENTIFIC APPARATUS AND , WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE ARE CURRENTLY MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL OF THE MEMBER STATES MET ON 19 DECEMBER 1977 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWS THAT THE APPARATUS IN QUESTION IS A MASS SPECTROMETER DATA INFORMATION UNIT USED IN ORGANIC CHEMISTRY FOR AUTOMATIC DATA PROCESSING IN THE FIELDS OF EXPERIMENTAL PSYCHIATRY AND TOXICOLOGY ; WHEREAS , IN VIEW OF ITS SPECIAL CHARACTERISTICS AND THE USE TO WHICH IT IS PUT , IT MUST BE CONSIDERED TO BE SCIENTIFIC APPARATUS ; WHEREAS , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF SCIENTIFIC VALUE , EQUIVALENT TO THE SAID APPARATUS CAPABLE OF USE FOR THE SAME PURPOSE HAS BEEN MANUFACTURED IN THE COMMUNITY SINCE 1 NOVEMBER 1977 ; WHEREAS , TAKING INTO ACCOUNT THAT AT THE TIME OF ORDERING THE APPARATUS IN QUESTION , THE DELIVERY PERIOD REQUIRED BY THE COMMUNITY PRODUCERS AND THE ENTERING INTO CONSIDERATION WAS CONSIDERABLY LONGER THAN THAT FOR THE DELIVERY OF THE APPARATUS WHICH IS THE SUBJECT OF THIS REQUEST FOR DUTY-FREE ADMISSION ; WHEREAS IT SEEMS APPROPRIATE IN THESE CIRCUMSTANCES TO ALLOW DUTY-FREE ADMISSION OF THE APPARATUS IN QUESTION ; WHEREAS THE GRANTING OF THIS RELIEF SHALL ONLY BE JUSTIFIED FOR APPARATUS FOR WHICH THE REQUEST FOR DUTY-FREE ADMISSION WAS MADE BEFORE 1 NOVEMBER 1977 , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE APPARATUS ' VARIAN SPECTRO SYSTEM 100 MS ' MUST BE CONSIDERED TO BE SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF REGULATION ( EEC ) NO 1798/75 FOR ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED IN PARAGRAPH 1 ARE FULFILLED . ARTICLE 2 THIS DECISION IS RESTRICTED TO APPARATUS OF THIS NATURE FOR WHICH DUTY-FREE ADMISSION WAS REQUESTED BEFORE 1 NOVEMBER 1977 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 3 JANUARY 1978 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT